1111ML.•111.

JaPkilaW11

MATTER OF PAJARILLO

In Visa Petition Proceedings
A-18419619
Decided by Board May 31, 1988

Since the first marriage of petitioner, a native and citizen of the Philippines, to a
Filipino, contracted in the Philippine Islands, was terminated by a valid and
absolute divorce obtained by the first wife in Hawaii in 1963 at which time both
petitioner and the first wife were and had been long prior to the divorce permanent residents of the United States, his subsequent marriage in the Philippines
in 1964 to beneficiary, a native and citizen of the Philippines, is valid to accord
her preference status under section 203 (a) (2) of the Immigration and Nationality Act, as amended, notwithstanding petitioner's failure to disclose hie prior
marriage.
ON BEHIlLF or PErmorms : Arthur S. Komori, Esquire

P.O. Box 402
Lihne, Kauai 98766

The case comes forward pursuant to certification by the District
Director, Honolulu District, dited March 27, 1968 ordering that the
revocation proceedings instituted on December 21, 1967 be terminated
and further ordering that the visa petition be approved.
The petitioner, a native and citizen of the Philippines, 47 years old,
male, a lawfully admitted permanent resident of the 'United States
since March 15, 1946, seeks preference status under section 203(a) (2)
of the Immigration and Nationality Act on behalf of the beneficiary
as his wife. The beneficiary is a native and citizen of the Republic of the
Philippines, 44 years of age. The parties were married in a Catholic
church ceremony on September 2, 1964 at Santisimo Rosario, Manila,
Republic of the Philippines. The petitioner was married once previously. The file does not disclose the date or place of his prior marriage. The prior marriage of the petitioner was terminated by an absolute decree of divorce glinted by the Fifth Circuit Court in Lihue,
Hawaii on April 5, 1963. (The wife in the divorce proceedings was
granted custody of two daughters, born October 13, 1951 and June 8,

743

Interim Decision .#1866
1953 while the husband was granted custody of a son born February VP,,
1945.) The visa petition was approved by the District Director on
November 28, 1966.
In a letter dated November 2, 1967 (Ex. 1) a Vice Consul at the
American Embassy in Manila requested further consideration of the
approval of the visa petition. It was pointed out that the marriage
contract between the petitioner and beneficiary indicated that the petitioner was single as contrasted from divorced or widowed; that the
beneficiary stated that her husband had originally been married in the
Philippines, was divorced in Hawaii on April 5, 1963 and returned to
the Philippines where he married the beneficiary on September 2, 1964.
The visa petition indicates that the beneficiary will reside in Eleele,
Kauai, Hawaii. The Vice Consul concluded that a material fact was
misrepresented by the petitioner in order to contraa the present marriage; that the marriage is not recognized by Philippine law inasmuch
as divorce is not recognized by Philippine law ; that, as a consequence,
the beneficiary is nol entitled to second preference status as the wife of
an alien permanent resident of the United States. On December 21,
1967 the petitioner was given notice that the Service intended to revoke
the previously approved petition. The petitioner, through counsel, submitted another copy of the divorce decree terminating his first marriage and asserted only that the petitioner was free to marry for a second time. The sole issue to be decided is the validity for immigration
purposes of the petitioner's second marriage.
The District Director pointed out that the leading cases on this point
are Matter of Whitehurst, Lit. Dec. No. 1751 (July 11, 1967), and
Matter of AS — and and P— , 8 I. 82 N. Doc. 177. The former ease
involved a divorce secured by a prior husband, a United States citizen,
in the United States thereby terminating his marriage to the Filipino
beneficiary, and the snlwequent marriage of the petitioner, a United
States citizen, to the same beneficiary, a native and citizen of the
Philippines. This marriage was recognized for immigration purposes.
The other case stood for the proposition that Philippine law does not
bar recognition of an American divorce obtained by a naturalized
United States citizen husband, formerly a Philippine national, thus
dissolving marriage contracted in the Philippine Islands with the
Philippine spouse; that the husband's subsequent marriage in the
Philippine Islands was held valid, permitting acquisition of nonquota
status by the second wife.
We are in agreement with the well reasoned decision of the District
Director that the present marriage is valid for immigration purposes;
and that the difference between the instant case and the cited case, that
one of the parties was a citizen of the United States at the time his sec-

744

and marriage was contracted, while in this case both parties are still
citizens of the Republic of the Philippines, does not warrant a different conclusion.
The petitioner's prior marriage was terminated by divorce obtained
by the first wife in Hawaii. The petitioner at that time was a permanent legal resident of the United States and had been in that
status since 1946. The court which granted the divorce had jurisdiction over the parties and there is no question that the petitioner's first
marriage was validly and absolutely terminated by the divorce decree
in Hawaii.
Both the full faith and credit clause of the Constitution and familiar
principles of international law based upon comity require the acceptance at face value of a. judgment regularly granted by a competent
court unless a fatal defect is evident upon the judgment's face. A
divorce decree regularly granted by a court in the United States should
be accepted at face value and should be deemed to have terminated
the prior marriage for immigration purposes. For the purpose of the
immigration laws, a divorce regularly granted by a state court should
be regarded as valid. A subsequent remarriage in conformity with
the laws of that state or of any other state should be regarded as
equally valid. In adopting this policy, the requirements of the law

would be adhered to, proper effect would be given to judgments and
proceedings of a sovereign state, and reasonable safeguards would
thereby be erected to protect a properly solemnised marital relationship. The adoption of such a policy would unquestiohably facilitate the administration of the immigration laws. Matter of F—,
I. & N. Dec. 251,254.
The record establishes that the marriage ceremony was performed
in accordance with the laws of the Philippines. There is nothing to
show that this marriage has ever been questioned by a court of competent jurisdiction in the Philippines. A letter from the Philippine
Undersecretary of Justice dated March 15, 1966, quoted in Matter of
Whitehurat, Int. Dec. No. 1751, expressed the view that it is deemed
sufficient pursuant to established procedures for executive officials to
rely upon the legal presumption that a marriage duly contracted by
the parties is valid, especially so where the question arises only in
the issuance of a visa to a married woman desiring to enter her
husband's country which recognizes absolute divorce.
The final issue relates to the failure of the petitioner to disclose his
prior marriage to the priest who performed his present marriage. The
Supreme Court of the Philippines has held that concealment of a
prior marriage from the priest who solemnizes the second marriage
cannot be considered sufficient proof of bad faith. United States v.
Eltrigues, 32 Phil. 202.

745

Interim Decision

#18titi

The only difference between the two cited cases and the instant
case is that the former involved divorces obtained by United States
citizens terminating a prior Philippine marriage whereas the present
case involves Filipinos and a Philippine marriage which was terminated by a divorce in the United States by persons over whom the
divorce court had jurisdiction, and who were permanent lawful residents of the United States long prior to the divorce. It is concluded
that the difference in the cases does not warrant any change in the
finding that the petitioner has met the burden of establishing, for
immigration and visa issuances purposes, a valid marriage to the
beneficiary. The order of the District Director will be affirmed.
ORDER: It is ordered that the decision of the District Director
dated March 27, 1968, terminating the revocation proceedings and
approving the visa petition be and the same is hereby affirmed.

746

